Citation Nr: 0103742	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-09 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin rash, on a 
direct basis and as a result of exposure to Agent Orange. 

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) which in part denied service connection 
for a skin rash of the body, face, arms, and hands as a 
result of exposure to herbicides, and denied service 
connection for residuals of injury to the neck.  This matter 
also comes before the Board from a July 1999 rating decision 
in which the RO granted service connection for bilateral 
hearing loss and assigned a noncompensable rating, effective 
from July 16, 1998.  In October 2000 a video conference 
hearing was held before C.W. Symanski, who is the member of 
the Board rendering the final determination in this claim, 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2000).  At the hearing the veteran claimed service connection 
for otitis media and for tinnitus; as these issues have not 
yet been addressed by the RO, they are referred to the RO for 
appropriate action.

In Fenderson v. West, 12 Vet. App. 119 (1999), the U.S. Court 
of Appeals for Veterans Claims (Court) addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection -- which describes the present 
case with regard to the bilateral hearing loss issue on 
appeal--and a claim for an increased rating of a service 
connected disability.  Accordingly, that issue for appellate 
consideration is reflected on the first page of this decision 
in accordance with Fenderson.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for an increased rating 
has been obtained by the RO.

2.  The veteran's hearing loss is manifested by average pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of 41 
decibels in the right ear and 46 decibels in the left ear, 
with speech discrimination ability of 80 percent in the right 
ear and 80 percent in the left ear on examination by the VA; 
the clinical findings correspond to level III and level III 
hearing acuity in the right ear and left ear, respectively.  

3.  Under the revised rating criteria, the veteran's 
bilateral hearing loss is manifested by Level III hearing in 
the right ear and Level III hearing in the left ear.


CONCLUSION OF LAW

The veteran's bilateral hearing loss is not compensable, 
according to either the old or the revised regulatory 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (as in effect prior to after June 1999.  (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Received by the RO in March 1998 was an undated audiogram 
report from West Virginia Hearing Aid Center, which showed 
pure tone thresholds, in decibels, at 1000, 2000, 3000, and 
4000 Hertz as follows:  30, 45, 60, and 55 in the right ear, 
for an average of 48, and 30, 45, 70, and 70 in the left ear, 
for an average of 54.  

A VA audiological evaluation in July 1999 revealed pure tone 
thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz 
as follows:  20, 30, 55, and 60 in the right ear, for an 
average of 41, and 20, 35, 65, and 65 in the left ear, for an 
average of 46.  Speech recognition scores using the Maryland 
CNC Test were 80 percent in the right ear and 80 percent in 
the left ear.  The VA examiner noted that the veteran's 
claims folder had been reviewed, and noted that the undated 
audiogram completed at West Virginia Hearing Aid Center 
showed a mild sloping to moderately-severe hearing loss in 
the right ear and a mild sloping to severe hearing loss in 
the left ear.  The diagnosis on the VA examination was a mild 
sloping to moderately-severe sensorineural hearing loss above 
1000 Hertz, with good residual speech processing ability in 
each ear in quiet.  

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  

As explained above, the Court recently noted a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection, and a claim 
for an increased rating of a service-connected condition.  
The Court held that the rule, pertaining to claims for an 
increased rating, from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary importance.") 
is not applicable to the assignment of an initial rating for 
a disability following an initial award of service 
connection.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice know as "staged 
ratings".  Fenderson v. West, 12 Vet. App. 119 (1999).  

It is asserted by the veteran that he should be entitled to a 
compensable evaluation for his service connected bilateral 
hearing loss.  His bilateral hearing loss has been rated 
noncompensable pursuant to Diagnostic Code 6100.  In this 
regard, the Board notes that, during the pendency of this 
appeal, VA issued new regulations for evaluating diseases of 
the ears, effective June 10, 1999.  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).  The Court has held that, where laws 
or regulations change after a claim has been filed or 
reopened and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to provide otherwise and the 
Secretary has done so.  Karnas v. Derwinski , 1 Vet. App. 308 
(1991).  In that regard, the Board notes that the new 
regulations noted above have been applied by the RO in the 
October 1999 supplemental statement of the case, and the RO 
found that no change in the evaluation was warranted.  

Evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of a puretone audiometry test.  38 C.F.R. § 4.85.  
The results are charted on Table VI and Table VII.  38 C.F.R. 
§ 4.87.  The Board has compared the previous versions of 
Table VI and Table VII, and the new versions of these tables, 
and notes no discernable change.  Further, the revisions made 
to 38 C.F.R. § 4.86 pertain only to exceptional patterns of 
hearing loss, as define by regulation, which are not 
demonstrated in this case, and do not affect the outcome of 
the claim.  

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, both the old and the 
revised rating schedule establish eleven auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Codes 6100 to 6110; see also Lendemann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Based on the July 1999 VA audiological evaluation, the 
veteran's pure tone threshold scores compute to a Level III 
hearing loss of the right ear and a Level III hearing loss of 
the left ear, which warrants a 0 percent schedular evaluation 
for bilateral hearing loss.  The Board has also considered 
whether the veteran is entitled to a "staged" rating for 
his service-connected bilateral hearing loss, as dictated in 
Fenderson, and finds that at no time since he filed his claim 
for service connection has the service-connected disorder 
warranted a compensable evaluation.  Fenderson, supra.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for reasons more fully 
explained below, a remand is required.  



Skin Rash

The veteran contends that he has had a skin rash since he was 
discharged from service, and that his skin rash was caused by 
exposure to the sun and to Agent Orange in Vietnam.  The 
veteran's period of active service included one tour of duty 
in Vietnam.  The regulations pertaining to Agent Orange 
exposure, now expanded to include all herbicides used in 
Vietnam, provide for a presumption of exposure to herbicide 
agents for veterans who served on active duty in Vietnam 
during the Vietnam era and have a disease listed at 38 C.F.R. 
§ 3.309(e).  38 C.F.R. § 3.307(a)(6); see also McCartt v. 
West, 12 Vet. App. 164 (1999).  The specified diseases 
include chloracne or other acneform diseases consistent with 
chloracne.

A private treatment record from Madison Medical showed that 
in October 1998 the veteran was treated for multiple lesions 
consistent with actinic keratosis of the face and forearm.  
In August 1998, Dr. Short provided an assessment which 
included keratosis of the forearms, left upper brow, left 
maxillary region, (facial region), and history of 
"defoliative" agent (Agent Orange) exposure while in 
service.  At his hearing in October 2000, the veteran 
submitted, along with a waiver of initial review by the RO, a 
letter from Dr. Short.  In the September 2000 letter, Dr. 
Short noted the veteran's reported history of serving in 
Vietnam for one year and having constant exposure to the sun 
involving the upper extremities and the facial area, as well 
as exposure to Agent Orange.  Dr. Short indicated that 
"consideration to [the veteran's] skin involving the 
forearms and both upper extremities due to ultra violet light 
exposure as well as exposure to Agent Orange is a 
contributing factor to his present, slow condition".  

Although there is evidence showing that the veteran has a 
current skin rash disability, and he has presented lay 
evidence showing a continuity of skin rash symptoms since his 
discharge from service, there is no medical opinion 
specifically linking his skin rash to exposure in service, to 
either the sun or Agent Orange, rather than to intervening 
causes, such as his testimony that he worked for the 
telephone company and was outside in the sun everyday.  The 
Board therefore finds that further development of the 
evidence, to include a VA dermatology examination and opinion 
by a specialist, is necessary.

It appears that there may be VA records pertaining to the 
veteran's skin disorder which have not yet been associated 
with the claims folder.  In a October 1997 VA Agent Orange 
Registry Code Sheet it was noted that the veteran was to be 
scheduled for a dermatology referral after January 1998, 
however, there is no record of such a referral or evaluation 
in the claims folder.  Also, in a December 1998 VA 
examination report, reference was made to an Agent Orange 
examination performed on October 2, 1998; however this 
examination is not in claims folder.  As VA treatment records 
are considered to be constructively of record, and may be 
relevant to the instant claim, the RO should obtain complete 
VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Residuals of a Neck Injury

Private treatment records dated in September 1968 show that 
the veteran was involved in a motorcycle accident, and 
sustained blunt trauma to the larynx.  The veteran contends 
that his current neck problems, including neck pain and 
numbness of the hands, were caused by the motorcycle accident 
in service.  

On VA examination in July 1999 the veteran reported that he 
was involved in a motorcycle accident, injured his neck, and 
wore a surgical collar for awhile.  It was noted that sensory 
examination of the neck, upper shoulder, and upper 
extremities was inconsistent and therefore unreliable.  The 
diagnosis was no disorder of the cervical spine.  In support 
of his claim the veteran has submitted records from two 
private physicians.  In a treatment record dated in April 
1999, Robert B. Atkins, M.D. reported that the veteran 
complained of chronic neck pain and a grinding sensation in 
the neck, due to a neck injury in service, and complained of 
numbness and a "prickly feeling" in his hands.  The 
assessment was probable degenerative changes of the cervical 
spine.  In a letter dated in September 2000, R.L. Short, D.O. 
reported the history of the veteran's motorcycle accident in 
service, and opined that the veteran's "cervical spine 
complaints have been brought on by the initial trauma to the 
cervical spine as a result of the motorcycle injury in 
1968".  

Based on the objective evidence of record, it is unclear as 
to the nature of the veteran's "cervical spine complaints", 
and the nature of the underlying disability, if any.  As 
noted above, the VA examination in 1999 found no cervical 
spine disorder, but essentially indicated that sensory 
examination was inconsistent and unreliable.  Thus, the Board 
finds that further medical clarification is necessary prior 
to an appellate decision with respect to the issue of whether 
the veteran has a cervical spine disability, and if so, 
whether that disability is etiologically related to the 
trauma he sustained in the motorcycle accident in service.  
Accordingly, further development of the medical evidence, is 
necessary with respect to this issue.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his neck disability and for his skin 
condition since service.  After securing 
the necessary releases, the RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.  This 
should specifically include complete 
treatment records from Dr. Short and Dr. 
Atkins, as well as the VA dermatology 
referral scheduled after January 1998, 
and the October 1998 VA Agent Orange 
examination. 

2.  The veteran should be examined by a 
specialist in dermatological disorders to 
determine the nature and probable 
etiology of any skin condition now 
present and the proper diagnoses thereof 
to specifically include consideration of 
whether the veteran has an acneform 
disease consistent with chloracne.  The 
claims folder, including any additional 
treatment records associated with the 
file, must be available for review by the 
examiner prior to evaluating the veteran.  
The examiner should express an opinion 
for the record as to whether it is at 
least as likely as not that any skin 
disorder found is related to military 
service to include exposure to the sun 
and/or exposure to Agent Orange during 
his service in Vietnam.  The examiner 
should explain the rationale for any 
opinions expressed.

3.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the nature and probable etiology of any 
cervical spine disability present.  The 
claims folder, including any additional 
treatment records associated with the 
file, must be available for review by the 
examiner prior to evaluating the veteran.  
The examiner should clarify the current 
diagnosis for the veteran's neck 
disability.  The examiner should express 
an opinion as to whether it is at least 
as likely as not that the veteran's neck 
disability is related to the injuries he 
sustained in the motorcycle accident in 
September 1968.  The examiner should 
explain the rationale for any opinion 
expressed.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



